788 N.W.2d 22 (2010)
Maria C. ABAY, Personal Representative of the Estate of Mira E. Abay, Plaintiff/Counter-Defendant-Appellant,
v.
DAIMLERCHRYSLER INSURANCE COMPANY, Defendant/Counter-Plaintiff/Cross-Plaintiff/Third-Party-Appellee, and
Daimlerchrysler Corporation, a/k/a Chrysler LLC, Defendant-Appellee, and
James E. Trent and Kelly Rose Brooks, Defendants/Cross-Defendants, and
Auto Club Group Insurance Company, d/b/a AAA Michigan, and Alvin Jerome Taylor, Third-Parties.
Docket No. 139725. COA No. 283624.
Supreme Court of Michigan.
September 21, 2010.

Order
On order of the Chief Justice, the motion by amicus curiae Allstate Insurance Company and Auto Club Insurance Association for leave to participate in oral argument and the response in opposition to the motion are considered and the motion is DENIED.